Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    June 18, 2021

The Court of Appeals hereby passes the following order:

A21I0196. JIMMY WAYNE LABBEE v. THE STATE.

       Jimmy Wayne Labbee filed a motion for reconsideration of this Court’s order
denying his application for interlocutory review. Because Labbee has raised issues
of first impression that deserve greater scrutiny, we hereby GRANT the motion for
reconsideration and VACATE our previous order denying the application, which is
hereby REINSTATED.
       Upon reconsideration of the merits of the application for interlocutory appeal,
we hereby GRANT the application. Labbee shall have ten days from the date of this
order to file a notice of appeal in the trial court. The clerk of the trial court is directed
to include a copy of this order in the record transmitted to the Court of Appeals.



                                           Court of Appeals of the State of Georgia
                                                  Clerk’s Office, Atlanta,____________________
                                                                            06/18/2021
                                                  I certify that the above is a true extract from
                                           the minutes of the Court of Appeals of Georgia.
                                                   Witness my signature and the seal of said court
                                           hereto affixed the day and year last above written.


                                                                                          , Clerk.